Exhibit MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with the unaudited consolidated financial statements of Response Biomedical Corporation (“Response Biomedical” or the “Company”) as at and for the three and six month periods ended June 30, 2009 and 2008 and the audited consolidated financial statements as at and for each of the years in the three year period ended December 31, 2008, including the related notes therein, prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”).These documents are available on the SEDAR website at www.sedar.com. All amounts are expressed in Canadian dollars unless otherwise indicated. This discussion includes forward-looking statements made by management that involve uncertainties and risks, including those discussed herein and as described in the “Risk Factors” section of the Annual Information Form.When used in this document, the words “may”, “would”, “could”, “will”, “intend”, “plan”, “propose”, “anticipate”, “believe”, “forecast”, “estimate”, and “expect” and similar expressions as they relate to the Company or its management, are intended to identify forward-looking statements.Such forward-looking statements should be given careful consideration and undue reliance should not be placed on these statements.The Company bases its forward-looking statements on information currently available to it, and assumes no obligation to update them, except as required by law.The actual results may differ materially from those contained in any forward-looking statements. This management discussion and analysis of financial condition and results of operations has been prepared as at August 11, 2009. OVERVIEW Response Biomedical develops, manufactures and sells diagnostic tests for use with its proprietary RAMP® System, a fluorescent immunoassay-based on-site diagnostic testing platform.The RAMP technology utilizes a unique method to account for sources of error inherent in conventional lateral flow immunoassay technologies, thereby providing the ability to quickly and accurately detect and quantify an analyte present in a liquid sample.Consequently, an end user on-site or in a point-of-care setting can rapidly obtain important diagnostic information.Response Biomedical currently has thirteen tests available for clinical and environmental testing applications and the Company has plans to commercialize additional tests. In advance of expected growth of its products, the Company has invested significantly, since 2007, to increase automation, quality and capacity of its manufacturing operations.The higher overhead from these investments, including amortization, is resulting in higher per unit costs impacting gross margins however; in the longer-term the Company expects gross margins to increase as sales volumes rise. The Company currently has sales and marketing partnerships with Roche Diagnostics (“Roche”) to market the Company’s line of cardiovascular point-of-care tests worldwide outside of Japan, 3M Company (“3M”) for its infectious disease products and Shionogi & Co., Ltd. to market its B-type natriuretic peptide (“BNP”) test in Japan.Response Biomedical is also pursuing other clinical diagnostic players with interests in applications beyond infectious diseases and cardiac markers as well as evaluating partnership opportunities for expansion into new international territories with existing products. 1 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The Company’s revenues by product and service market segment were as follows: Clinical products revenue for the three and six month periods ended June 30, 2009 increased 373% and 208% to $1,805,308 and $3,548,014, respectively, compared to $381,615 and $1,150,760 for the same periods in 2008. Vector products (West Nile Virus) revenue for the three month period ended June 30, 2009 decreased 52% to $179,975 compared to $371,977 for the same period in 2008.
